EXHIBIT 23.1 Ronald R. Chadwick, P.C. Certified Public Accountant 2851 South Parker Road Suite 720 Aurora, Colorado80014 Phone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the use in the Registration Statement of TransBiotec, Inc. on Form S-1 of my Report of Independent Registered Public Accounting Firm, dated April 6, 2012 on the balance sheets of TransBiotec, Inc. as at December 31, 2010 and 2011, and the related statements of operations, stockholders' equity, and cash flows for the years then ended, and for the period from July 19, 2004 (inception) through December 31, 2011. In addition, I consent to the reference to me under the heading “Experts” in the Registration Statement. RONALD R. CHADWICK, P.C. Aurora, Colorado October 31, 2012 Ronald R. Chadwick, P.C.
